DISBARMENT

Per Curiam:

In this attorney grievance matter, respondent admits that he has committed ethical violations and consents to disbarment pursuant to Paragraph 27 of the Rule on Disciplinary Procedure, Rule 413, SCACR. We accept respondent’s admission and disbar him.
Respondent admits that he used real estate trust account funds for his personal use beginning in January, 1992. While acting as closing attorney for certain clients, respondent failed to pay off mortgages because his personal use of trust account funds created a shortage in the account. As a result of respondent’s actions, Lawyers Title Insurance Company suffered a loss of approximately $8,200 in premiums and faced liability for claims exceeding $230,000. In addition, respondent admits that while acting as the disbursement agent of the proceeds from the sale of a church, he failed to deliver checks totaling over $120,000. As a result, the South Carolina Baptist Convention and the Metro Baptist Association suffered losses of over $60,000 each.
*112In our opinion, respondent’s conduct warrants disbarment. Respondent has violated Rule 1.15 of the Rules of Professional Conduct, Rule 407, SCACR, by failing to safeguard and preserve the identity of client funds. Respondent has also violated Rule 8.4 by engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation, and by engaging in conduct that is prejudicial to the administration of justice.
It is therefore ordered that respondent shall be disbarred from the practice of law in this State. Respondent shall file an affidavit with the Clerk of Court, within fifteen (15) days of the date of filing of this opinion, showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.
/s/ David W. Harwell C.J.
/s/ A. Lee Chandler A.J.
/s/ Ernest A. Finney A.J.
/s / Jean H. Toal A.J.
/s/ James E. Moore A.J.